DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 2/07/2019.  Claims 1-20 are pending.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 12/11/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	monitoring consumption of information specific to a region, country and/or language; 
	identifying demand of the information by users; 
	performing business analytics on the information, wherein the business analytics are defined by certain variables related to the demand; 
	revising the information based on the business analytics.
claims 9 and 16 recite similar limitations
	These steps, as a whole and as drafted, recite steps, but for the recitation of generic computer components, that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of: computer-implemented steps, a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code coupled to the data bus.  The system, computer, processor, bus, and computer-readable medium are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system, computer, processor, bus, and computer-readable medium, singly or in combination, amount to no more 
The dependent claims add to the judicial exception by further defining various claim elements (claims 2-7, 10-15, and 17-20) or by adding a further step to the abstract idea (claim 8).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5, 8-11, 13-17, and 20 rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Roy et al. (US 2017/0103130).
With respect to claim 1, Roy teaches a computer-implementable method for improved identification of demand for documentation, comprising: 
	monitoring consumption of information specific to a region, country and/or language (paragraph 26, “monitor the social media platforms ... for tag identification information as well as trending tag identification data”; paragraph 27, the collected information is demographic information specific to a region and paragraph 51, “demographic parameters includ[ing] 
	identifying demand of the information by users (paragraph 24, trending information); 
	performing business analytics on the information, wherein the business analytics are defined by certain variables related to the demand (paragraphs 26, 33, 34, and 35, where trending tag data are the variables; “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; “the region mapper analyzes the outbound posts based on the predefined key words and tag data.”; and “Based on business analytics” various actions are performed);
	revising the information based on the business analytics (paragraph 50, updating tag data for specific regions).
With respect to claim 9, Roy teaches a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of unattended user queries and comprising instructions executable by the processor (claim 7) and configured for: 
	monitoring consumption of language and regional specific data sets resident on various sites or platforms (paragraph 26, “monitor the social media platforms ... for tag identification information as well as trending tag identification data”; paragraph 27, the collected information is demographic information specific to a region and paragraph 51, “demographic parameters includ[ing] identifying different or multiple social media platforms, generating new tag data, and identifying new influencers” and paragraph 33, “the chief agent uses the region mapper module 
	identifying demand of demand of the language and regional specific data sets (paragraph 24, trending information); 
	performing business analytics on the language and regional specific data sets (paragraphs 26, 33, 34, and 35, where trending tag data are the variables; “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; “the region mapper analyzes the outbound posts based on the predefined key words and tag data.”; and “Based on business analytics” various actions are performed);
	revising the language and regional specific data sets based on results of the business analytics (paragraph 27, “broadcast to different regions via a plurality of social media platforms in different languages”; and  paragraph 50, updating tag data for specific regions).
With respect to claim 16, Roy teaches a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (claim 13) configured for: 
	monitoring consumption of language and regional specific files/documents resident on various sites and platforms monitoring consumption of language and regional specific data sets resident on various sites or platforms (paragraph 26, “monitor the social media platforms ... for tag identification information as well as trending tag identification data”; paragraph 27, the collected information is demographic information specific to a region and paragraph 51, “demographic parameters includ[ing] identifying different or multiple social media platforms, generating new tag data, and identifying new influencers” and paragraph 33, “the chief agent 
	identifying user demand of the language and regional specific files/documents (paragraph 24, trending information);
	performing business analytics on the language and regional specific files/documents (paragraphs 26, 33, 34, and 35, where trending tag data are the variables; “The region mapper module 252 also captures any trending tag data related to the targeted regions.”; “the region mapper analyzes the outbound posts based on the predefined key words and tag data.”; and “Based on business analytics” various actions are performed);
	revising the language and regional specific files/documents based on results of the business analytics (paragraph 27, “broadcast to different regions via a plurality of social media platforms in different languages”; and  paragraph 50, updating tag data for specific regions).
Concerning claim 2, Roy teaches the method of claim 1, wherein the information comprises data sets of language files or documents (paragraph 33, “the chief agent uses the region mapper module 252 to interact with the social media platforms to check for outbound posts in a particular language”).
Concerning claim 3, Roy teaches the method of claim 1, wherein the monitoring is performed on one or more sites or platforms (paragraph 26, social media platforms).
Concerning claim 5, Roy teaches the method of claim 1, wherein the performing business analytics is specific to one or more business units
Concerning claim 8, Roy teaches the method of claim 1 further comprising updating the information periodically (paragraph 31).
Concerning claim 10, Roy teaches the system of claim 9, wherein the monitoring is performed periodically (paragraph 31).
Claim 17 recites similar limitations to claim 10 above and is rejected using the same art and rationale as applied in the rejection of claim 10.
Concerning claim 11, Roy teaches the system of claim 9, wherein the identifying demand is specific to a region, country and/or language (paragraph 33, “The region mapper module 252 also captures any trending tag data elated to the targeted regions”).
Concerning claim 13, Roy teaches the system of claim 9, wherein the data sets are specific to products or services (paragraph 50, “checking social media platforms for trends and/or tag data relating to interests of the company”).
Concerning claim 14, Roy teaches the system of claim 9, wherein performing business analytics is specific to a business unit or units (paragraph 35, where “line of business” identifies business units).
Concerning claim 15, Roy teaches the system of claim 9, wherein revising comprises providing updated information to users (paragraph 32, where updating the storehouse repository 270 and catalog file 272 provide updated information to users).
Claim 20 recites similar limitations to claim 15 above and is rejected using the same art and rationale as applied in the rejection of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683